IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ALLEN FEINGOLD,                         : No. 39 EAL 2016
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
ELIZABETH BRODY AND MARJORIE S.         :
YELON,                                  :
                                        :
                  Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.